Citation Nr: 0906931	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied the Veteran's claim 
for entitlement to TDIU.  

In April 2007, the Veteran was scheduled to testify at a 
videoconference hearing before a Veterans Law Judge.  
However, he failed to appear for the scheduled hearing.

In a January 2006 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating effective May 27, 
2005.  The Veteran has not since appealed either the initial 
rating or effective date assigned for that condition.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
Veteran must separately appeal these downstream issues).  
Therefore, that issue is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for 
entitlement to TDIU, the Board finds that additional 
development of the evidence is required.

In this case, the Veteran has the following service-connected 
disabilities: PTSD, rated as 30 percent disabling; residuals 
of shrapnel wounds to the right foot, with metallic foreign 
bodies, rated as 20 percent disabling; residuals of shrapnel 
wounds to the lateral and posterior aspect of the right leg 
with fascia defect, rated as 10 percent disabling; and 
residuals of a tender scar, dorsum of the right foot and 
right ankle, rated as 10 percent disabling.  The combined 
service-connected disability rating is 60 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  However, the Board 
notes that service treatment records and the Veteran's 
responses to the PTSD questionnaire indicate that each of the 
service-connected disabilities stems from a single incident 
in service.  Therefore, the percentage criteria for TDIU are 
met, as his PTSD, residuals of shrapnel wounds to the right 
foot, residuals of shrapnel wounds to the lateral and 
posterior aspect of the right leg, and residuals of a tender 
scar, dorsum of the right foot and right ankle, are 
considered as one single 70-percent disability due to their 
common etiology.  38 C.F.R. § 4.16(a) (2008).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id. 

In this regard, a remand is required for a VA examination to 
ascertain whether the Veteran is unemployable due to his 
service-connected disabilities.  In this regard, the Board 
notes that the current evidence of record, as a whole, is 
unclear as to whether this is the case.  Specifically, a 
March 1994 VA examiner opined that the residuals of shrapnel 
wounds to the right upper extremity, for which the Veteran is 
service-connected and receives a noncompensable disability 
rating, should not preclude the use of the right hand for 
work that involves no lifting or straining of that extremity.  
See VA examination report dated in March 1994.  However, 
records show that the Veteran was able to work as a school 
janitor for 40 hours a week until March 2004.  See March 2005 
TDIU application.  In April 2005, the Veteran submitted a VA 
Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, completed by 
his employer at the Carlisle School District.  His employer 
indicated that the Veteran quit his job due to being 
disabled, although no specific disability was mentioned.  In 
April 2005, a VA examiner opined that the Veteran was unable 
to work due to his morbid obesity, which in and of itself is 
not a disability and is a nonservice-connected condition.  
See VA examination report dated in April 2005.  Medical 
examination records obtained from the Social Security 
Administration (SSA) also indicate that the Veteran receives 
SSA benefits due to a primary diagnosis of obesity and a 
secondary diagnosis of osteoarthritis.  Thus, a VA 
examination is required to assess the impact of the Veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation.  
  
Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for a VA 
examination 
to determine the nature, extent and 
severity of the Veteran's service-
connected disabilities and nonservice-
connected disabilities.  The purpose of 
the examination is to determine whether 
the service-connected disabilities have 
caused the Veteran's unemployability.  
The claims folder or the pertinent 
medical records contained therein must 
be reviewed by the examiner in 
conjunction with his or her examination 
of the Veteran.  All necessary tests 
should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical 
findings, and comment on the functional 
limitation, if any, caused by the 
Veteran's disabilities.

If possible, the examiner is requested 
to express an opinion as to the impact 
of the manifestations of the service-
connected disabilities, or 
manifestations that cannot be 
dissociated from those produced by the 
service-connected disabilities, on the 
Veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of 
record.

2.  After completing the above 
development, the RO should readjudicate 
the TDIU issue on appeal.  If the 
disposition of the TDIU claim remains 
unfavorable, the RO should furnish the 
Veteran and his representative another 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




